El Juez Asociado Sr. Audrey
emitió la opinión del Tribunal.
*215Este pleito se estableció contra la Sucesión de Manuel Torres, compuesta de la viuda e bijos cuyos nombres se rela-cionan en la demanda. Dictada sentencia declarando nulo cierto procedimiento judicial seguido por Manuel Torres en cobro de hipoteca, así como la adjudicación que en él se le liizo de cierta finca y que tres de los herederos demandados a quienes fue adjudicada en las operaciones de partición de herencia la devuelvan a la sucesión demandante, se interpuso contra ella a nombre de la Sucesión de Manuel Torres el presente recurso de apelación cuya desestimación-solicita la parte apelada fundándose en que no lo interpuso individual-mente alguno de los tres herederos perjudicados por la sentencia.
Aleg'ánclose en la demanda que las personas demandadas constituyen la sucesión de otra, por ser sus herederas, la sentencia que se pronuncie contra alguna de ellas afecta a las demás y por tanto a la sucesión de dicha persona, por lo que la apelación establecida a nombre de la sucesión es la apelación a nombre de todos los demandados.
La moción debe ser desestimada.

Denegada la moción.

Jueces concurrentes": Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no intervino.